DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is formed in two paragraphs and contains the implied phrases “This invention discloses” and “This invention also discloses” in the second paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In the Title of the invention, “controling” should read “controlling”, “rotection” should read “protection”, “structutres” should read “structures”, “burried” should read “buried” and “mutielectrode” should read “multielectrode”.
On page 7, line 2, “avoid. The” should read “avoided, the”.
On page 9, line 8, “CPEMc 100%” should read “CPEMc is 100%”.
On page 10, line 13, “polarize” should read “polarizing”.
On page 11, line 3, “oiperate” should read “operate”.
On page 11, line 8, “secreasing” should read “decreasing”.
On page 11, line 9, “cueent” should read “current”.
On page 12, under “Variations and Other Embodiments”, line 4, “whe” should read “when”.
Appropriate correction is required.
Claim Objections
Claims 1, 4-5, 7, 11 and 16 are objected to because of the following informalities:  
In claim 1, line 4, “connect” should read “connecting”.
In claim 1, line 8, “from the each” should read “from the”.
In claim 1, line 11, “determine” should read “determining”.
In claim 1, line 15, “Using” should read “using”.
In claim 1, line 17, “use” should read “using”.
In claim 4, line 3, “start” should read “starts”.
In claim 5, line 2, “an metal” should read “a metal”.
In claim 7, line 3, “by relevant” should read “by a relevant”.
In claim 7, lines 3-4, “protection a value” should read “protection and a value”.
In claim 11, line 5, “connect” should read “connecting”.
In claim 11, line 10, “determine” should read “determining”.
In claim 11, line 11, “Chose” should read “choosing”.
In claim 11, line 14, “Control” should read “controlling”. 
In claim 16, line 5, “connect should read “connecting”.
In claim 16, line 10, “determine” should read “determining”.
In claim 16, line 12, “determine” should read “determining”.
In claim 16, line 13, “Chosing” should read “choosing”.
In claim 16, line 16, “Controlling” should read “controlling”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coupling joint" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the coupling joint" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the coupling joint" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (“Online Monitoring Of Corrosion Under Cathodic Protection Conditions Utilizing Coupled Multielectrode Sensors”, Corrosion, 2005) in view of Amaya et al. (U.S. 2019/0085468), hereinafter Amaya, and Li et al. (“Rank Predictions Of Internal Corrosion Of Gathering Pipelines In A Natural Gas Field With A Multi-Kernel Svm Method”, Proceedings of the ASME 2020 Pressure Vessels & Piping Conference, 3 Aug 2020)
Regarding claim 1, Sun teaches a method to derive a parameter form an electrochemical sensor that has multiple electrodes to indicate how safely a metal structure in an electrolyte is cathodically protected (see e.g. Abstract), comprising placing the sensor in the same electrolyte (see e.g. Page 2, under “Experimental”, lines 5-7) and connecting a coupling joint of the multiple electrodes to the metal structure that is connected to a cathodic protection rectifier (see e.g. Page 2, under “Experimental”, lines 12-17, coupling joint connected to carbon steel coil and to power supply); measuring the current from each of the multiple electrodes during the application of cathodic protection (see e.g. Page 2, under “Experimental”, lines 20-22); finding which electrode is the most anodic or most difficult to protect and determining the current from this most anodic electrode (see e.g. Page 3, under “Measurement of Critical Protection Potential”, lines 1-3, signal based on current from most corroding, i.e. most difficult to protect, electrode).
Sun does not teach choosing a negative large current value as the maximum allowable cathodic protection current below which excessive hydrogen evolution reaction starts to occur.
Amaya teaches a system for monitoring a subsea structure and delivering appropriate control (see e.g. Abstract), comprising a variety of sensors for monitoring a cathodic protection potential level (see e.g. Paragraph 0018, lines 13-16) and a controller which applies voltage and controls current to the structure so as to attain and modulate a desired cathodic protection level based on this monitoring (see e.g. Paragraph 0004, lines 12-14, and Paragraph 0023, lines 1-4, Paragraph 0040, lines 1-8), this level being bound by a first limit of providing sufficient protection and a second limit of preventing overprotection and undesirable hydrogen production (see e.g. Paragraph 0004, lines 15-19, and Paragraph 0020, lines 10-13). Sun similarly teaches a critical highest potential at which corrosion protection is sufficient (see e.g. Sun Page 4, lines 2-3) and polarization to a voltage well below this critical potential (see e.g. Sun Page 4, under “Measurement of Corrosion Rate Under Cathodic Protection Conditions”, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun to comprise identifying a maximum allowable cathodic protection current determined by excess hydrogen evolution as taught by Amaya to avoid overprotection and reduce undesirable hydrogen production.
	Sun in view of Amaya does not explicitly teach using the current from the most anodic electrode as the numerator and the maximum allowable cathodic protection current as the denominator to derive a ratio and using the ratio as an indicator for the cathodic protection effectiveness margin (CPEM), but does teach the collection of processed data signals (see e.g. Sun Page 2, under “EXPERIMENTAL”, lines 22-24).
	Li teaches a method of evaluating corrosion degree and risk (see e.g. Abstract) in which normalization is used to map data in the range of 0 to 1 (see e.g. Page 4, Col. 1, under “Modeling and testing”, lines 1-3), allowing for convenient and fast data mapping (see e.g. Page 4, Col. 1, under “Modeling and testing”, lines 4-5), by dividing (x-min) by (max-min), wherein x is the normalized parameter, max is the maximum value of the data and min is the minimum value of the data (see e.g. Page 4, Col. 1, under “Modeling and testing”, lines 13-14). Sun teaches the “minimum” cathodic protection current being 0 (see e.g. Sun connecting paragraph of Pages 3-4, lines 11-13, and Page 4, lines 8-12, critical potential being the point at which the corrosion rate as well as the current density from the most corroding, i.e. anodic, electrode becomes negative, i.e. less than 0), resulting in a normalized current parameter of x/max.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to comprise normalizing the desired cathodic protection current with a ratio of the measured current divided by the max current as taught by Li to allow convenient and fast data mapping.
Regarding claim 2, Sun in view of Amaya and Li teaches the numerator being derived by a statistical analysis of all the currents (see e.g. Sun Page 3, under “Measurement of Critical Protection Potential”, lines 4-5, signal based on mean plus 2.5 or 3 times standard deviation of the currents).
Regarding claim 3, Sun in view of Amaya and Li teaches the numerator being derived by adding the average of all the currents to the standard deviation of all the measured currents times 2.5 or 3 (see e.g. Sun Page 3, under “Measurement of Critical Protection Potential”, lines 4-5).
Regarding claim 5, Sun in view of Amaya and Li teaches the maximum allowable cathodic protection current being determined by the value measured from a metal that has similar properties as the electrode in the sensor when the metal is polarized to the lowest potential for the cathodic protection specified in a relevant standard or operational procedure (see e.g. Amaya Paragraph 0039, lines 6-15, and Paragraph 00467-11, lines 7-11, current corresponding to protection potential of -800 mV to -950 mV as operational range for carbon steel and other subsea structure materials enabling restriction of excessive generation of hydrogen; see e.g. Sun Abstract, corrosion monitoring of carbon steel materials).
Regarding claim 6, Sun in view of Amaya and Li teaches the cathodic protection being considered effective when the percentage of the indicator is between 0 and 100% (see e.g. Amaya Paragraph 0023, lines 1-4, and Paragraph 0040, lines 1-8, desired cathodic protection range; see e.g. Li Page 4, Col. 1, under “Modeling and testing”, lines 1-3, data range normalized between 0 and 1, i.e. 0 and 100%).
Regarding claim 7, Sun in view of Amaya and Li teaches the cathodic protection being considered optimum when the percentage of the indicator is between a value that corresponds to the maximum corrosion rate allowed by a relevant standard for cathodic protection and a value at which all currents from the multiple electrodes are more positive than the maximum allowable cathodic protection current (see e.g. Sun Page 4, lines 2-3 and 9-14, critical protection potential/current signal below which all the sensor electrodes are protected; see e.g. Amaya see e.g. Paragraph 0004, lines 12-19, desired level of cathodic protection between sufficient protection and overprotection).
Regarding claim 8, Sun in view of Amaya and Li teaches the percentage of the indicator being controlled between 0 and 100% (see e.g. Amaya Paragraph 0023, lines 1-4, and Paragraph 0040, lines 1-8, current controlled to be within desired cathodic protection range; see e.g. Li Page 4, Col. 1, under “Modeling and testing”, lines 1-3, data range normalized between 0 and 1, i.e. 0 and 100%).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Amaya and Li, as applied to claim 1 above, and further in view of Kim et al. (“An Electrochemical Study of Cathodic Protection of Steel Used for Marine Structures”, Korean J. Chem. Eng., 2003), hereinafter Kim.
Regarding claim 4, Sun in view of Amaya and Li teaches all the elements of the method of claim 1 as stated above. Sun in view of Amaya and Li does further teaches the maximum allowable cathodic protection current being determined by the value at which excessive hydrogen evolution starts to occur (see e.g. Amaya Paragraph 0004, lines 15-19). Sun in view of Amaya and Li does not explicitly teach this value being determined from the cathodic polarization curve from a metal that has similar properties as the electrode of the sensor, only providing individual examples of upper limits (see e.g. Amaya Paragraph 0019, lines 4-5, and Paragraph 0020, lines 10-13).
Kim teaches the determination of a limiting potential for hydrogen embrittlement as a function of cathodic protection potential (see e.g. Abstract), and teaches the turning point of the cathodic polarization curve of the metal to be protected being representative of the transition to hydrogen gas generation (see e.g. Fig. 4 and Page 562, Col. 2, lines 17-21).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya and Li to include utilizing the cathodic polarization curve to determine the current at which hydrogen evolution starts to dominate as taught by Kim as a suitable way to determine the specific hydrogen evolution potential/current for the particular operating conditions. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Amaya and Li, as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent No. 6,683,463), hereinafter Yang.
Regarding claim 9, Sun in view of Amaya and Li teaches all the elements of the method of claim 1 as stated above. Sun in view of Amaya and Li does not teach the multiple electrodes being made of different types of metals that represent the variations in the metal structure being cathodically protected to produce more reliable results.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya and Li to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Regarding claim 10, Sun in view of Amaya and Li teaches all the elements of the method of claim 1 as stated above. Sun in view of Amaya and Li does not teach the multiple electrodes being made of different types of metals to represent the different types of metals in the different sections of the metal structure being cathodically protected by one cathodic protection system.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya and Li to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Claim(s) 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Amaya.
Regarding claim 11, Sun teaches a method to determine the effective range of an electrochemical sensor that has multiple electrodes to indicate how safely a metal structure in an electrolyte is cathodically protected (see e.g. Abstract), comprising placing the sensor in the same electrolyte (see e.g. Page 2, under “Experimental”, lines 5-7) and connecting a coupling joint of the multiple electrodes to the pipe or the metal structure that is connected to a cathodic protection rectifier (see e.g. Page 2, under “Experimental”, lines 12-17, coupling joint connected to carbon steel coil and to power supply); measuring the current from each of the multiple electrodes during the application of cathodic protection (see e.g. Page 2, under “Experimental”, lines 20-22); finding which electrode is the most anodic or most difficult to protect and determining the current from this most anodic electrode (see e.g. Page 3, under “Measurement of Critical Protection Potential”, lines 1-3, signal based on current from most corroding, i.e. most difficult to protect, electrode).
Sun does not teach choosing a negative large current level as the maximum allowable cathodic protection current below which excessive hydrogen evolution reaction starts to occur; and controlling the current output from the rectifier such that the current from the most anodic electrode is between 0 and the maximum allowable cathodic current. Sun does however teach a critical highest potential at which corrosion protection is sufficient (see e.g. Page 4, lines 2-3) and polarization to a voltage well below this critical potential (see e.g. Page 4, under “Measurement of Corrosion Rate Under Cathodic Protection Conditions”, lines 1-2), the critical potential being the point at which the corrosion rate as well as the current density from the most corroding, i.e. anodic, electrode becomes negative, i.e. less than 0 (see e.g. connecting paragraph of Pages 3-4, lines 11-13, and Page 4, lines 8-12)
Amaya teaches a system for monitoring a subsea structure and delivering appropriate control (see e.g. Abstract), comprising a variety of sensors for monitoring a cathodic protection potential level (see e.g. Paragraph 0018, lines 13-16) and a controller which applies voltage and controls current to the structure so as to attain and modulate a desired cathodic protection level based on this monitoring (see e.g. Paragraph 0004, lines 12-14, and Paragraph 0023, lines 1-4, Paragraph 0040, lines 1-8), this level being bound by a first limit of providing sufficient protection and a second limit of preventing overprotection and undesirable hydrogen production (see e.g. Paragraph 0004, lines 15-19, and Paragraph 0020, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun to comprise controlling a cathodic protection current between a level at which sufficient protection is provided, i.e. less than 0, and a maximum limit determined by excess hydrogen evolution as taught by Amaya to avoid under protection and overprotection and reduce undesirable hydrogen production.
Regarding claim 13, Sun in view of Amaya teaches the maximum allowable cathodic protection current being determined by the value measured from a metal that has similar properties as the electrode in the sensor when the metal is polarized to the lowest potential for the cathodic protection specified in a relevant operational procedure (see e.g. Amaya Paragraph 0039, lines 6-15, and Paragraph 00467-11, lines 7-11, current corresponding to protection potential of -800 mV to -950 mV as operational range for carbon steel and other subsea structure materials enabling restriction of excessive generation of hydrogen; see e.g. Sun Abstract, corrosion monitoring of carbon steel materials).
Regarding claim 16, Sun teaches a method to determine the optimum range of cathodic protection from an electrochemical sensor that has multiple electrodes for a metal structure in an electrolyte (see e.g. Abstract), comprising placing the sensor in the same electrolyte (see e.g. Page 2, under “Experimental”, lines 5-7) and connecting a coupling joint of the multiple electrodes to the pipe or the metal structure that is connected to a cathodic protection rectifier (see e.g. Page 2, under “Experimental”, lines 12-17, coupling joint connected to carbon steel coil and to power supply); measuring the current from each of the multiple electrodes during the application of cathodic protection (see e.g. Page 2, under “Experimental”, lines 20-22); finding which electrode is the most anodic or most difficult to protect and determining the current from this most anodic electrode (see e.g. Page 3, under “Measurement of Critical Protection Potential”, lines 1-3, signal based on current from most corroding, i.e. most difficult to protect, electrode), and controlling the current output from the rectifier such that the current from the most anodic electrode is below 0 (see e.g. connecting paragraph of Pages 3-4, lines 11-13, and Page 4, lines 8-14, potential provided below the critical potential, the critical potential being the point at which the corrosion rate as well as the current density from the most corroding, i.e. anodic, electrode becomes negative, i.e. less than 0).
Sun does not teach choosing a negative large current value as the maximum allowable cathodic protection current below which excessive hydrogen evolution reaction starts to occur.
Amaya teaches a system for monitoring a subsea structure and delivering appropriate control (see e.g. Abstract), comprising a variety of sensors for monitoring a cathodic protection potential level (see e.g. Paragraph 0018, lines 13-16) and a controller which applies voltage and controls current to the structure so as to attain and modulate a desired cathodic protection level based on this monitoring (see e.g. Paragraph 0004, lines 12-14, and Paragraph 0023, lines 1-4, Paragraph 0040, lines 1-8), this level being bound by a first limit of providing sufficient protection and a second limit of preventing overprotection and undesirable hydrogen production (see e.g. Paragraph 0004, lines 15-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun to comprise identifying a maximum allowable cathodic protection current and controlling the currents of all of the electrodes, including the most cathodic, to be above this maximum as taught by Amaya to avoid overprotection and reduce undesirable hydrogen production.
Sun in view of Amaya as combined above does not explicitly teach finding which electrode is most cathodic and determining the current from this most cathodic electrode; and controlling the current output from the rectifier such that the current from most cathodic electrode is above maximum allowable cathodic current.
Sun does however teach the most anodic electrode being the least negative and signifying that all the other electrodes are below the critical potential (see e.g. Sun connecting paragraph of Pages 3-4, lines 11-13, and Page 4, lines 8-14, the current density of the most anodic electrode being negative, i.e. less than zero, indicates that all of the electrodes are further below this current density/critical potential). This then indicates that the most cathodic would be the most negative, i.e. closest to the excess hydrogen evolution limit of Amaya (see e.g. Amaya Paragraph 0004, lines 15-16, and Paragraph 0020, lines 7-12), and therefore be similarly capable of signifying that all the other electrodes are above this negative limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya two comprise identifying the most cathodic electrode, determining its current and controlling the rectifier output such that the most cathodic electrode is above the maximum allowable cathodic current in order to ascertain that all the other electrodes are also above this maximum.
Regarding claim 18, Sun in view of Amaya teaches the maximum allowable cathodic protection current being determined by the value measured from a metal that has similar properties as the electrode in the sensor when the metal is polarized to the lowest potential for the cathodic protection specified in a relevant operational procedure (see e.g. Amaya Paragraph 0039, lines 6-15, and Paragraph 00467-11, lines 7-11, current corresponding to protection potential of -800 mV to -950 mV as operational range for carbon steel and other subsea structure materials enabling restriction of excessive generation of hydrogen; see e.g. Sun Abstract, corrosion monitoring of carbon steel materials).
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Amaya, as applied to claims 11 and 16 above, and further in view of Kim.
Regarding claim 12, Sun in view of Amaya teaches all the elements of the method of claim 11 as stated above. Sun in view of Amaya does further teaches the maximum allowable cathodic protection current being determined by the value at which excessive hydrogen evolution starts to occur (see e.g. Amaya Paragraph 0004, lines 15-19). Sun in view of Amaya does not explicitly teach this value being determined from the cathodic polarization curve from a metal that has similar properties as the electrode of the sensor, only providing individual examples of upper limits (see e.g. Amaya Paragraph 0019, lines 4-5, and Paragraph 0020, lines 10-13).
Kim teaches the determination of a limiting potential for hydrogen embrittlement as a function of cathodic protection potential (see e.g. Abstract), and teaches the turning point of the cathodic polarization curve of the metal to be protected being representative of the transition to hydrogen gas generation (see e.g. Fig. 4 and Page 562, Col. 2, lines 17-21).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to include utilizing the cathodic polarization curve to determine the current at which hydrogen evolution starts to dominate as taught by Kim as a suitable way to determine the specific hydrogen evolution potential/current for the particular operating conditions. 
Regarding claim 17, Sun in view of Amaya teaches all the elements of the method of claim 16 as stated above. Sun in view of Amaya does further teaches the maximum allowable cathodic protection current being determined by the value at which excessive hydrogen evolution starts to occur (see e.g. Amaya Paragraph 0004, lines 15-19). Sun in view of Amaya does not explicitly teach this value being determined from the cathodic polarization curve from a metal that has similar properties as the electrode of the sensor, only providing individual examples of upper limits (see e.g. Amaya Paragraph 0019, lines 4-5, and Paragraph 0020, lines 10-13).
Kim teaches the determination of a limiting potential for hydrogen embrittlement as a function of cathodic protection potential (see e.g. Abstract), and teaches the turning point of the cathodic polarization curve of the metal to be protected being representative of the transition to hydrogen gas generation (see e.g. Fig. 4 and Page 562, Col. 2, lines 17-21).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to include utilizing the cathodic polarization curve to determine the current at which hydrogen evolution starts to dominate as taught by Kim as a suitable way to determine the specific hydrogen evolution potential/current for the particular operating conditions.
Claim(s) 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Amaya, as applied to claims 11 and 16 above, and further in view of Yang.
Regarding claim 14, Sun in view of Amaya teaches all the elements of the method of claim 11 as stated above. Sun in view of Amaya does not teach the multiple electrodes being made of different types of metals that represent the variations in the metal structure being cathodically protected to produce more reliable results.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Regarding claim 15, Sun in view of Amaya teaches all the elements of the method of claim 11 as stated above. Sun in view of Amaya does not teach the multiple electrodes being made of different types of metals to represent the different types of metals in the different sections of the pipe or metal structure being cathodically protected by one cathodic protection system.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Regarding claim 19, Sun in view of Amaya teaches all the elements of the method of claim 16 as stated above. Sun in view of Amaya does not teach the multiple electrodes being made of different types of metals that represent the variations in the pipe wall or metal structure being cathodically protected to produce more reliable results.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Regarding claim 20, Sun in view of Amaya teaches all the elements of the method of claim 16 as stated above. Sun in view of Amaya does not teach the multiple electrodes being made of different types of metals to represent the different types of metals in the different sections of the pipe or metal structure being cathodically protected by one cathodic protection system.
Yang teaches a sensor comprising an array of electrodes for measuring localized corrosion (see e.g. Abstract), wherein the multiple electrodes simulate different sites on a metal in a corrosive environment (see e.g. Col. 4, lines 48-53) and the array may comprise subsets of electrodes of different metals in order to obtain corrosion information for the different materials (see e.g. Col. 6, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sun in view of Amaya to comprise the multiple electrodes including subsets of different types of metals as taught by allow corrosion information to be obtained for different metals representing different points of a metal structure in a corrosive environment.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795